Exhibit 23-a BAGELL, JOSEPHS, LEVINE & COMPANY LLC Suite J, 406 Lippincott Drive, Marlton, NJ08053 Tel: 856-355-5900; Fax: 856.396-0022 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Prospectus constituting a part of this registration statement of our report dated March 12, 2009, relating to the consolidated financial statements appearing in the Company’s Annual Report on Form 10-K/A for the year ended December 31, 2008. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/Bagell, Josephs, Levine and Company,
